Name: Commission Implementing Regulation (EU) NoÃ 621/2012 of 10Ã July 2012 recognising a traditional term provided for in Council Regulation (EC) NoÃ 1234/2007 [Classic - TDT-US-N0016]
 Type: Implementing Regulation
 Subject Matter: America;  consumption;  international trade;  marketing;  beverages and sugar
 Date Published: nan

 12.7.2012 EN Official Journal of the European Union L 180/1 COMMISSION IMPLEMENTING REGULATION (EU) No 621/2012 of 10 July 2012 recognising a traditional term provided for in Council Regulation (EC) No 1234/2007 [Classic - TDT-US-N0016] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 118u(2) in conjunction with Article 4 thereof, Whereas: (1) Two representative professional organisations established in the United States of America, Wine America and California Export Association, submitted to the Commission an application, received on 22 June 2010, for protection of the traditional term "Classic" in relation to grapevine products of category "1. Wine" provided for in Annex XIb to Regulation (EC) No 1234/2007 bearing a name of origin listed in Annex V to the Agreement between the European Community and the United States of America on trade in wine, approved by Council Decision 2006/232/EC (2). (2) In accordance with Article 33 of Commission Regulation (EC) No 607/2009 of 14 July 2009 laying down certain detailed rules for the implementation of Council Regulation (EC) No 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products (3), the application was published in the Official Journal of the European Union (4). No objection was submitted within two months from the date of publication. (3) The application for the protection of the traditional term "Classic" which relates to American wines satisfies the conditions laid down in Article 118u(1) of Regulation (EC) No 1234/2007 and in Articles 31 and 35 of Regulation (EC) No 607/2009. The application for protection should be accepted and the traditional term "Classic" should therefore be entered into the electronic database "E-Bacchus" for wines produced by the members of the two representative professional organisations that submitted the application. (4) Article 30(2) of Regulation (EC) No 607/2009 requires the Commission to make public the information regarding the representative trade organisation and its members. That information should be made public in the electronic database "E-Bacchus". (5) The measure provided for in this Regulation is in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The application for protection of the traditional term "Classic" is hereby accepted for American grapevine products of category "1. Wine" provided for in Annex XIb to Regulation (EC) No 1234/2007. The term "Classic" shall be entered into the electronic database "E-Bacchus" as indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 87, 24.3.2006, p. 1. (3) OJ L 193, 24.7.2009, p. 60. (4) OJ C 275, 12.10.2010, p. 15. ANNEX Protected Traditional Term  Classic Language referred to in Article 31(1) of Regulation (EC) No 607/2009  English Grapevine product category or categories concerned by the protection (Annex XIb to Regulation (EC) No 1234/2007)  1. Wine List of protected designations of origin or geographical indications concerned  Names of origin as listed in Annex V to the Agreement between the European Community and the United States of America on trade in wine Reference to the applicable rules in the Member State or third country  Resolution of WineAmerica on Wine Production Definitions for the European Community adopted on 24 March 2009;  Decision of California Wine Export Program adopted on 7 May 2009. Summary of the definition or conditions of use  A wine produced in an appellation of origin as defined by Title 27, §4.25 of the Code of Federal Regulations (CFR) from a specific wine variety Name of the country or countries of origin  United States of America The list of the members of the representative trade organisation established in the third country that are entitled to use the protected traditional term is accessible on: http://ec.europa.eu/agriculture/markets/wine/e-bacchus/